Citation Nr: 1548828	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a nervous disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Walton J. McLeod, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In characterizing the issue on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence of record indicates that in the past, the Veteran has received multiple psychiatric diagnoses, the issue of entitlement to service connection for depression has been expanded as noted on the title page of this decision consistent with Clemons.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDINGS OF FACT

1.  Service connection for a nervous disorder was denied in an October 2007 Board decision.  The Veteran did not perfect an appeal.

2.  The evidence received since the October 2007 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, thus raising a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.

3.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed acquired psychiatric disorder was incurred during his active duty.


CONCLUSION OF LAW

1.  The Board's October 2007 decision is final.  38 8 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving doubt in favor of the Veteran, an acquired psychiatric disorder was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In this decision, the Board reopens and grants entitlement to service connection for an acquired psychiatric disorder, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to these two issues.

II.  New and Material Evidence

A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Acquired Psychiatric Disorder

Service connection for an acquired psychiatric disorder was denied in an October2007 Board decision.  At that time, the Board found that the evidence did not contain competent medical evidence showing a causal nexus between any aspect of the Veteran's period of service and his current psychiatric disorder.  The Veteran did not appeal the Board's October 2007 decision, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2015).

At issue here is whether the evidence received since the last final rating decision raises a reasonable possibility that the Veteran's current psychiatric disorder is etiologically related to his service.  

Updated VA medical center and private treatment records have been associated with the claims file.  In particular, a February 2011 letter from Dr. D.S. and a January 2015 letter from Dr. R.L.B. contain diagnoses of a current acquired psychiatric disorder and a medical opinion linking that disorder to the Veteran's service.  

This evidence is new, as it was not of record at the time of the prior Board denial.  It is also material, as it provides a current diagnosis of a psychiatric disorder and a medical nexus opinion linking the current disorder to the Veteran's service, the absence of which was a defect in the Veteran's previously denied claim.  As such, the requirements to reopen this claim have been met; to this extent, the appeal is allowed.  The merits of the newly reopened claim for service connection for an acquired psychiatric disorder will be discussed below.

III.  Service Connection

A.  General Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

B.  Acquired Psychiatric Disorder

The Veteran contends that he has a psychiatric condition, to include bipolar disorder and PTSD, as a result of his active service.  

The service medical records do not contain any complaints, findings, or treatment of a psychiatric disorder.  A report of medical history as well as his examination upon enlistment, both dated February 1968, noted a normal psychiatric state.  Separation examination dated June 1971 noted a normal psychiatric state.  

A November 1971 VA examination in conjunction with a claim for service connection for sinusitis noted a normal psychiatric state and no personality disorder.

A July 1984 hospital discharge report noted that the Veteran was admitted for psychiatric treatment.  Upon admission the Veteran reported a history of two previous breakdowns and was extremely confused, out of contact with reality, hallucinating, and delusional that he killed his wife.  The psychiatrist noted that the Veteran was much improved at discharge with good insight into his condition, and better judgment.  A discharge diagnosis of schizophrenia, schizoaffective type was provided.

The Veteran was again hospitalized in June and July 1985 for bipolar disorder.  A July 1985 discharge report indicated a one year history of bipolar disorder with both manic and depressed phases.  The report noted that prior to admission, the Veteran was overactive, unable to sleep, irritable and grandiose.  At discharge, his behavior was under control, but he appeared hypomanic.  A discharge diagnosis of bipolar disorder with manic phase was provided.

An August 1986 hospital report indicated that the Veteran was alert and oriented but appeared confused and "spaced out."  Concentration was decreased and reaction time was increased.  His affect was flat and depressed, and his thinking was concrete but vaguely paranoid.  During his hospital stay, the Veteran had two acute but brief psychotic episodes.  A discharge diagnosis of borderline personality disorder with schizotypal traits was provided. 

Treatment records from the Veteran's primary psychiatrist, Dr. R.L.B., dated November 1985 through March 2004, reflect treatment for the Veteran's psychiatric condition.  A September 1986 treatment note indicated that the Veteran complained of sleep disturbance due to handling bodies while in Germany during service.  

A July 1997 discharge report indicated that upon admission the Veteran had significant depression and disorganized thought processes with paranoid ideation.  
His diagnosis upon discharge was bipolar disorder, mixed with psychosis. 

A February 1999 disability examination revealed fluent, coherent speech, at normal rate, volume, and tone.  His affect was euthymic and there was no indication of emotional lability.  There was no evidence of current suicidal or homicidal ideation, plan, or intent.  The examiner noted a military history and that the Veteran denied combat experience.  A diagnosis of bipolar disorder was provided.  

A May 1999 letter from the veteran's primary psychiatrist, Dr. R.L.B., noted that the Veteran had bipolar disorder as well as several hospitalizations over the years for his condition.  A September 1999 letter from Dr. R.L.B., indicated that the Veteran was first hospitalized and treated for psychiatric problems in 1985 and 1986, and manifested symptoms consistent with schizophrenia and bipolar disorder.  The psychiatrist noted that the Veteran had increasingly become less functional occupationally and socially.  He also stated that the veteran continued to exhibit symptoms including paranoid ideation, confused thought processes, and periods of depression.  

A June 2004 statement from registered nurse Q.P., noted that the Veteran was treated for severe depression in December 1974, but that treatment records are unavailable for review, as they were destroyed after the treatment provider's retirement.

An August 2005 letter form Dr. R.L.B. recounts over 21 years of treatment for the Veteran.  Dr. B. recounted the Veteran's symptoms and opined that the Veteran had his first depressive episode while he was on active duty.  

The Veteran also submitted a statement from a friend dated June 2006.  The Veteran's friend testified that he got to know the Veteran well in the early 1970s.  The friend indicated that the Veteran's wife told him about the veteran's mood swings, and in the mid 1980's that he discovered the Veteran was under treatment for a psychiatric condition.  He also reported that he employed the Veteran for a short while, but eventually, the Veteran could not handle the job due to inability to follow simple directions and difficulty completing his job.  He also stated that once the Veteran went missing and was found confused and disoriented in the woods.

A July 2006 VA treatment report relates that the Veteran received treatment for bipolar disorder due to military trauma of bagging bodies in Germany.  A record dated October 2006 indicated that the Veteran reported military trauma resulting from bagging bodies during his active service.  The examiner opined that the Veteran's military trauma affected his mood, sleep, relationships, finances and thinking.  The examiner noted that these symptoms met the full DSM-IV criteria.  The psychiatrist also stated that the Veteran discussed his military trauma for many years but the focus of his past treatment had been for bipolar disorder.  The VA psychiatrist provided a diagnosis of PTSD and bipolar disorder.

A May 2011 private treatment note reflects that the Veteran's first mood episode occurred while he was on active duty in Europe.  The treatment provider indicated that the Veteran had probable PTSD from his experiences on active duty.

In June 2011, the Veteran underwent private psychological evaluation with D.S., Ph.D..  Dr. D. recounted the Veteran's history of handling bodies while in the military, to which he had increasingly troubled reactions.  Dr. D. said that the Veteran was later diagnosed with bipolar disorder, in regard to which it was a reasonable assumption that the triggers for the onset of the disorder occurred during his military service.  Dr. D. reviewed the Veteran's treatment records and performed an examination before giving diagnoses of bipolar disorder and PTSD.  Dr. S. opined that it was more likely than not that the Veteran's current disability arose during his military service.

A July 2011 statement from M.N.S. contains his observations that from the time he left active duty, the Veteran would go through emotional highs and lows and get his facts confused.  He described the Veteran's obsessional behavior and recounted numerous mood swings he had seen over the years.

A June 2013 letter from D.R.A., M.D., indicates that he served on active duty with the Veteran.  He said that the Veteran could not help but view a number of emergency situations including some severe, debilitating, and deforming injuries despite having no background or training to handle those exposures to trauma.

A May 2013 letter from L.W.N., M.D., contains an opinion that the Veteran's psychiatric symptoms were due to his experiences in the 1970s while on active duty.  Dr. N. related that he first treated the Veteran in May 2011, and he had reviewed the Veteran's longitudinal history of bipolar disorder.  He described the Veteran's experiences with handling dead bodies while on active duty and indicated that the Veteran had symptoms consistent with PTSD.  Dr. N. commented on the Veteran's consistency in describing his experiences.

A January 2015 letter from R.L.B., M.D., indicates that he had treated the Veteran for the prior 30 years.  He discussed his personal review of the Veteran's military service records and VA treatment records.  After reviewing his personal credentials as a Board Certified Psychiatrist, Dr. B. opined that the Veteran's bipolar disorder and PTSD were more likely than not directly related to his military service in Germany, his exposure to dead bodies, and remembering the crushed head of a fellow serviceman.

The Board finds the Veteran's statements regarding the onset and continuation of his psychiatric symptoms to be credible.  The Veteran is competent to describe the circumstances surrounding his in-service depression, because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno, supra.  See also Buchanan, supra (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  Notably, the June 2004 statement from nurse practitioner Q.P. further corroborates the Veteran's assertions that he began experiencing psychiatric symptoms during his active duty in the early 1970s.  As such, the Board finds that the requirement that there have been an in-service injury or event has been met.  Additionally, the VA and private treatment records clearly document that the Veteran has a current psychiatric disability.  The question remaining is whether there is a causal connection (or "nexus") between these in-service events and the Veteran's currently diagnosed psychiatric disability.

As noted above, in June2011 and January 2015, private examiners gave two separate opinions which support the Veteran's claim.  In giving their opinions, each examiner drew from the evidence of record and supported his conclusions.  Significantly, nothing within either report is contradictory.  Both opinions relate directly to this Veteran, and these two opinions consider both the Veteran's assertions and documented history.  As such, the Board affords the June 2011 and January 2015 private examiner's opinions significant probative value.  Significantly, no treatment provider of record has offered a negative nexus opinion.

In light of the June 2011 and January 2015 private medical opinions, and the competent and credible lay testimony of record, the Board finds that the Veteran's acquired psychiatric disorder cannot be satisfactorily disassociated from his service.  The evidence is, at the very least, in relative equipoise as to whether the Veteran's current acquired psychiatric disorder was incurred as a result of the Veteran's service.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.


ORDER

New and material evidence has been received sufficient to reopen a claim of service connection for an acquired psychiatric disorder; the appeal is granted.

Service connection for an acquired psychiatric disorder is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


